DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 50, 57-59, 70, 72-78 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Good et al (U.S. 8,064,998). Good discloses (col. 4, lines 55-60) a treatment processing circuit (Figure 2) configured to deliver treatment to a patient; a treatment timing circuit associated with the treatment processing circuit; a sensor processing circuit configured to obtain medical-related data corresponding to the patient; a sensor timing circuit associated with the sensor processing circuit; and at least one processor (col. 11, line 33-col. 12, line 51) in communication with the treatment processing circuit, the treatment timing circuit, the sensor processing circuit,  by the sensor processing circuit.
Regarding claim 57, Good discloses (col. 4, lines 55-60) the treatment processing circuit is configured to deliver at least one of an electric shock to the patient, a drug to the patient, or ventilation assistance to the patient.
Regarding claim 58, Good discloses (col. 8, lines 29-46) the sensor processing circuit comprises at least one of a breathing sensor, a blood pressure sensor, an ECG sensor, or an accelerometer.
Regarding claim 59, Good discloses (col. 8, lines 29-46) the sensor processing circuit comprises at least one of a heartbeat sensor, a blood oxygen sensor, a carbon dioxide sensor, an ultrasound sensor, a spectral muscle-chemistry sensor, a temperature sensor, a video-camera, or a microphone.
Regarding claim 70, Good discloses (col. 6, lines 30-33) the processor is configured to output an indication representative of the communication latency between the treatment timing circuit and the sensor timing circuit to a medium for user review.
Regarding claim 72, Good discloses (34, 32) a plurality of treatment processing circuits.
Regarding claim 73, Good discloses (36,38) each of the plurality of treatment processing circuits includes a treatment timing circuit.
Regarding claim 74, Good discloses (RA-Ring, RA-Tip, RV-Ring, RV-Tip) a plurality of sensor processing circuits.
Regarding claim 75, Good discloses (36, 38) each of the plurality of sensor processing circuits includes a sensor timing circuit.
Regarding claim 76, Good discloses (col. 4, lines 55-60) a defibrillator that includes at least the treatment processing circuit and the treatment timing circuit.
Regarding claim 77, Good discloses (col. 4, lines 55-60) the defibrillator includes the sensor processing circuit, the sensor timing circuit, and the at least one processor.
Regarding claim 78, Good discloses (col. 4, line 64-col. 5, line 13) the treatment timing circuit and the sensor timing circuit are configured to communicate via a wireless network.
Regarding claim 80, Good discloses (col. 4, line 64-col. 5, line 13) the treatment processing circuit, sensor processing circuit, and the at least one processor are dispersed across two or more devices connected via a network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 51-52, 62-63, 67-69, 70 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Good et al (U.S. 8,064,998) in view of LaLonde et al (U.S. 7,978,062). Good discloses the claimed invention except for a time stamped signal. LaLonde, however, discloses (Figure 1B) a patient communicator for communicating with an implantable device that includes (col. 50, line 62-col. 51, line 19) collection of patient data with a time stamp to provide context to the data.
LaLonde and Good both disclose systems for collecting data for timing of stimulation. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Good’s latency analysis with LaLonde’s time stamped signal in order to give a physician more information about the circumstances of a patient’s physiological signal.
Regarding claim 52, LaLonde discloses (event marker) a second time stamped signal.
Regarding claim 62, LaLonde disclose (col. 67, lines 24-34) the treatment timing circuit and the sensor timing circuit each has a clock, and wherein the processor is configured to: determine time differences between the clocks of the treatment timing circuit and the sensor timing circuit; and correct for the time differences between the clocks.
Regarding claim 63, LaLonde discloses (col. 10, lines 36-59) the sensor processing circuit is configured to be dynamically connected to and disconnected from 
Regarding claim 67, LaLonde discloses (col. 10, lines 36-59) the treatment processing circuit and the sensor processing circuit form a secure communications network.
Regarding claim 68, LaLonde discloses (col. 10, lines 36-59) the treatment processing circuit and the sensor processing circuit is each configured to dynamically join or leave the secure communications network.
Regarding claim 69, LaLonde discloses (col. 10, lines 36-59) the treatment processing circuit and the sensor processing circuit is each configured to dynamically join or leave the secure communications network via proximity detection.
Regarding claim 71, LaLonde discloses (Figure 1A) output media that include screens and speakers.
Regarding claim 79, LaLonde discloses (col. 67, lines 24-34) the treatment timing circuit and the sensor timing circuit each has a clock and is each configured to correct for time differences between the clocks.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Good et al (U.S. 8,064,998). Good discloses the claimed invention but does not disclose expressly the use of IEEE 1588 precision time protocol. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the time synchronization protocol as taught by Good, with the IEEE 1588 precision time protocol, because the applicant has not disclosed the use of this protocol provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the time synchronization as taught by Good, because Good’s processor is able to collect the data, analyze it, and deliver the treatment based on this analysis as in the claim. Therefore, it would have been an obvious matter of design choice to modify Good’s system to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 53-56 and 64-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792